The remedies provided in sections 267 and 268 of the Town Law for violation of zoning, statutes and ordinances and for erroneous or unlawful action or inaction of local officials with respect to zoning matters are complete and expeditious. They are the exclusive civil remedies. (Cf. Baddour v. City of Long Beach, 279 N. Y. 167, and Matter of Beckmann v. Talbot, 278 N. Y. 146.) They do not include a proceeding such as this against the town board. However, since no appeal by the town board is before us, we may not disturb the order as to it. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.